333 S.W.3d 532 (2011)
Michael Todd CRANE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71475.
Missouri Court of Appeals, Western District.
March 15, 2011.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Michael Crane appeals the Circuit Court of Jackson County's judgment denying his Rule 29.15 motion to vacate his convictions for rape, kidnapping, assault, and three counts of sodomy. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).